This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 SRMOF 2009-1 TRUST,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 31,786

 5   GURUNEIL SINGH KHALSA GOODMAN,
 6   JAGAT KHALSA, OCCUPANTS, WHOSE
 7   TRUE NAMES ARE UNKNOWN, if any,
 8   THE UNKNOWN SPOUSE OF GURUNEIL
 9   SINGH KHALSA GOODMAN A/K/A
10   GURUNEIL SINGH KHALSA GOODMAN,
11   if any, and THE UNKNOWN SPOUSE OF
12   JAGAT KHALSA, if any,

13          Defendants-Appellants.

14 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
15 Sarah M. Singleton, District Judge

16   Castle Stawiarski, LLC
17   Elizabeth Mason
18   Michael Neil
19   Albuquerque, NM

20 for Appellee

21 Guruneil Singh Khalsa Goodman
22 Santa Cruz, NM

23 Jagar Khalsa
24 Espanola, NM
 1 Mukhtiar S. Khalsa
 2 Santa Cruz, NM
 3 Pro Se Appellants

 4                            MEMORANDUM OPINION

 5 VIGIL, Judge.

 6        Guruneil Singh Khalsa Goodman (Guruneil), Jagat Khalsa (Jagat), and

 7 Mukhtiar S. Khalsa (Mukhtiar), have appealed from the denial of their motion to set

 8 aside a default judgment in the underlying foreclosure action. We filed a notice of

 9 proposed summary disposition on March 29, 2012. As to Jagat, we proposed to affirm

10 the default judgment; as to Guruneil, we proposed to reverse the default judgment; and

11 as to Mukhtiar, we proposed that he was not a proper party to the appeal. On April

12 20, 2012, Guruneil and Mukhtiar filed a memorandum in support of the proposed

13 summary disposition. No memorandum in opposition has been filed, and the time for

14 doing so has long since passed.

15        Accordingly, for the reasons set forth in the notice of proposed summary

16 disposition, we affirm in part, reverse in part, and remand for further proceedings.

17        IT IS SO ORDERED.



18                                               _______________________________
19                                               MICHAEL E. VIGIL, Judge




                                             2
1 WE CONCUR:



2 _________________________________
3 MICHAEL D. BUSTAMANTE, Judge



4 _________________________________
5 JONATHAN B. SUTIN, Judge




                                  3